Exhibit 10.37

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

AMENDMENT NO. 2
to
TELOGY SOFTWARE LICENSE AGREEMENT

between

DITECH COMMUNICATIONS CORPORATION

and

TEXAS INSTRUMENTS INCORPORATED

THIS AMENDMENT NO. 2 (this “Amendment”) to the Telogy Software License Agreement
effective as of April 16, 2002 (the “Master Agreement”), as amended on the
21st of May, 2003 (“Amendment No. 1”), by and between Ditech Communications
Corporation, having a place of business at 825 East Middlefield Rd., Mountain
View, CA 94043, (“Licensee”) and Texas Instruments Incorporated (“TI”), having a
place of business at 12500 TI Boulevard, Dallas, TX 75243-4136 (Texas
Instruments, together with its wholly owned subsidiary Telogy Networks, Inc. and
other Texas Instruments subsidiaries is referred to herein as “Telogy”), is
hereby entered into as of this 23  day of March, 2006 (“Amendment No. 2
Effective Date”).

WHEREAS, Licensee and Telogy have previously entered into the Master Agreement,
whereby Telogy is licensing to Licensee certain Software for use in Licensee’s
Products; and

WHEREAS, the Parties entered into an Amendment No. 1 under which  Licensee was
provided access to by Telogy and Licensee  gained access to selected portions of
the Software for Licensee’s internal use and development of Licensee’s Products
and to allow Licensee to differentiate Licensee’s Products;

WHEREAS, the Licensee now desires to license from Telogy additional Telogy
Software as set forth in Exhibits A-2 and A2/R12 (“ Specified New Software”) for
use in Licensee’s products, and selected source code of certain Specified New
Software as listed in Exhibits A-2 and A2/R12 to allow Licensee’s acceleration
of product development, and Telogy is willing to provide such Specified New
Software on the terms herein. For convenience of reference, Exhibits A-2 and
A-2/R12 are sometimes referred to together as “Exhibit A-2”;

NOW THEREFORE, the Parties hereby agree as follows:

1.             Definitions.

(a)            DSP Software. Section 1.13 is amended to read in its entirety:

“DSP Software” means the various computer programs (including Voice Software and
Echo Cancellation Software) licensed under this Agreement as set forth on
Exhibit A and Exhibit A-2 attached hereto which operate on TI digital signal
processors together with related documentation and all updates, upgrades,
enhancements, releases and developments of such computer programs. The parties
understand that the DSP Starter Kit is provided in object code form.

Telogy Amendment No. 2
1


--------------------------------------------------------------------------------




 

(b)                                 New Definition for Defined Standards for
 Specified New Software

Solely with respect to the Specified New Software set forth in Exhibit A-2, the
term Defined Standards shall mean the following industry standards in place of
those set forth in Section 1.1 of the Master Agreement, and shall be used to
determine the Parties’ rights and obligations relating to indemnification solely
with respect to such  Specified New Software.

Defined Standards for Specified New Software:

[*]

Licensee understands and agrees that in respect of the distribution and
implementation of published industry standards in the Specified New Software
that are not in the list of Defined Standards above, including those published
industry standards applicable to the wireless codecs listed in Exhibit A2/R12,
(i) pursuant to Section 6(r) of the Master Agreement, Licensee is responsible
for securing any applicable essential third party intellectual property rights
and paying any fees payable to third parties based on such Specified New 
Software’s adherence to such non-listed industry standards, and (ii) pursuant to
Section 8.4(ii), Licensee is responsible for indemnifying TI in the event a
third party brings an action against TI for Licensee’s use and distribution of
such Specified New Software, alleging that TI has contributed to or induced
Licensee to infringe on a third party patent based on the Specified New
Software’s adherence to such non-listed industry standards, in accordance with
the terms of Section 8.4.

(c)                                  MCU Software. Section 1.14 is amended to
read in its entirety:

“MCU Software” means the various computer programs (including Voice Software and
Echo Cancellation Software) licensed under this Agreement as set forth in
Exhibit A, Exhibit A-1, and Exhibit A-2 hereto which operate on TI digital
signal processors and/or on microprocessors, together with related documentation
and all updates, upgrades, enhancements, releases and developments of such
computer programs. MCU Software includes without limitation the Licensed Source
Code and Licensed Object Modules defined below. The parties understand that the
MCU Starter Kit is provided in source and object code form, the Licensed Source
Code is provided in source code form, and the Licensed Object Modules are
provided in the form of build files and object code files.

 (d)          Licensed Source Code. The following definition is amended to read
in its entirety:

1.16  “Licensed Source Code” means the portions of the source code and
documentation of the Echo Cancellation Software identified in Exhibit A1 and the
source code portions of the Diagnostics identified in Exhibit A2.

Telogy Amendment No. 2
2


--------------------------------------------------------------------------------




 

(e)           Exhibit A2. The attached Exhibit A-2 is added as Exhibit A2 to the
Master Agreement.

2.             Delivery and License.

(a)           Delivery of Licensed Source Code and DSP Software. A new
Section 2i is added to the Master Agreement, reading as follows:

i.              Delivery of Licensed Source Code and DSP Software. Within ten
(10) days after the Amendment No. 2 Effective Date, Telogy will deliver to
Licensee in electronic form one copy of the Licensed Source Code and DSP
Software for the current release of the Software identified in Exhibit A-2.

3.                                 Licensed Products.

Exhibit B to the Master Agreement is revised to add the products listed in
Exhibit B2 attached hereto (collectively the “New Product”), which may be
updated by Licensee from time to time in writing.

4.           Term.

The license term for the Software licensed under this Amendment shall continue
from the period commencing on the Effective Date  and continuing to and
including December 31, 2007. In the event Licensee request to extend this term
beyond December 31, 2007, TI shall consider such request in good faith and shall
not unreasonably withhold its consent to such extension.

5.           Extending Royalty Free License Grant for ECAN Software Use on
Certain Platforms.

TI agrees to extend, through December 31, 2007, the royalty free license grant
to Licensee for use of the Echo Cancellation Software on the TI platforms
designated [*] digital signal processors (collectively, the “Legacy
Processors”). Licensee understands and acknowledges that this royalty free
license is based on Licensee’s projections that it will use the Echo
Cancellation Software on no more than [*] Legacy Processors through December 31,
2007. The parties agree that if Licensee uses the Echo Cancellation Software on
[*] additional Legacy Processors, management shall sit down and discuss in good
faith an appropriate fee for the use of the Echo Cancellation m Software on the
amount of Legacy Processors exceeding the [*] Legacy Processors entitled to a
royalty free Echo Cancellation Software license.

6.           Amendment and Agreement.

All terms used in this Amendment shall have the meanings as defined in the
Master Agreement, as amended by Amendment No. 1, unless specifically defined
otherwise in this Amendment. Except for those terms and conditions modified by
this Amendment, all terms and conditions of the Master Agreement, as amended by
Amendment No. 1, shall continue unchanged and in full force and effect. In the
event of any conflict between the terms and conditions of the Master Agreement,
as amended by Amendment No. 1, and those of this Amendment, the terms and
conditions of this Amendment shall govern.

Telogy Amendment No. 2
3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, EACH OF THE PARTIES HERETO HAS EXECUTED THIS AMENDMENT, OR
HAS CAUSED THIS AMENDMENT TO BE DULY EXECUTED ON ITS BEHALF, AS OF THE EFFECTIVE
DATE SET FORTH ABOVE.

DITECH COMMUNICATIONS CORPORATION

 

TELOGY NETWORKS, INC.

 

 

 

 

 

 

By /s/ William J. Tamblyn

 

By /s/ Timothy J. Carlson

(Signature)

 

(Signature)

William J. Tamblyn

 

Timothy J. Carlson

(Printed Name)

 

(Printed Name)

EVP/CFO

 

Corporate Secretary

(Title)

 

(Title)

 

 

 

TEXAS INSTRUMENTS INCORPORATED

 

 

 

 

 

By /s/ Timothy J. Carlson

 

 

(Signature)

 

 

Timothy J. Carlson

 

 

(Printed Name)

 

 

Senior Counsel

 

 

(Title)

 

 

 

Telogy Amendment No. 2
4


--------------------------------------------------------------------------------




 

Exhibit A-2

I. Licensed Source Code

Licensed Source Code shall include the complete source code for [*].

 

 

II. DSP Software shall include the following:

All build files and object code files for the following:

[*]

III. Documentation

The documentation shall include the documentation relating to the Licensed
Source Code described in Section I above.

Telogy Amendment No. 2
5


--------------------------------------------------------------------------------




 

Exhibit B2

Additional Licensee Products

BVP Flex

Quad 2T1

Quad 2E1

QVP (including to be named product variants)

PVP (included in certain to be named product configurations)

 

Telogy Amendment No. 2
6


--------------------------------------------------------------------------------


Exhibit A2 R15

 

Lee House

 

Date:

 

February 14, 2006

VP Engineering

 

 

 

 

Ditech Communications Corp.

 

 

 

 

 

 

Ref #

 

04-WJJ006-15

 

ITEM

 

Part
Number

 

Description

 

Qty

 

Unit
Price

 

Extended
Price

 

STARTER KITS (one time fees)

 

1

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOFTWARE SUPPORT ANNUAL FEES

 

3

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRAINING AND EVALUATION KITS

 

5

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESSENTIAL PATENT INDEMNIFICATION

 

7

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SILICON & SOFTWARE LICENSES

 

 

 

 

 

 

 

For all
Quantities

 

Ditech Unit
Price

 

 

 

8

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

[*]

 

 

 

 

 

 

 

 

 

 

Page 1


--------------------------------------------------------------------------------




 

SK: Starter Kit Software License: A license to use the Telogy Software at the
specified location.

SS: Annual Standard Software Support Services: Provides services including
customer assistance (problem troubleshooting and software
installation/configuration), release updates (quality improvements and software
fixes), support for customer hardware design review, and hardware diagnostics
checkpoint.

EK: Evaluation Kit: Provides hardware platform plus Network Impairment
Simulation Software for Internal Lab evaluation only.

TS: Training: Three day classroom instruction at applicable TI facility for up
to eight (8) students.

 

IN: Indemnification: Upfront portion of the fee for the Indemnification
of Essential Patents, as defined in the License Agreement.

LU: Software License Units: The License to include and distribute Telogy
Software in Licensee’s products. The Software License charges are per channel
for both the DSP and the MCU Software. Quoted prices are based on annual volume
commitments.

LC: Software License Units: Same as LU above, but includes Software Essential
Patent Indemnification, as defined in the License Agreement.

TNETV: Bundled Chipset: Includes Silicon and Telogy Software License. Software
Indemnification of Essential Patents (as defined in the License Agreement) and
Third-Party Licenses are included only if noted. Essential Patent
Indemnification is denoted by the use of “I” in the TNETV Part Number.

 

Lee House

 

Date:

February 14, 2006

Ditech Communications Corp.

 

Ref #

04-WJJ006-15

825 E. Middlefield Road Mountain View, CA 94043

Table 1

 

 

 

Item

 

Availability

 

 

 

 

 

 

54x and 55x unless noted

 

Definition per contract

 

 

Source CODE

 

Object code

 

MCU

 

DSP

Test Software

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2


--------------------------------------------------------------------------------




 

Item

 

Availability

 

 

 

 

 

 

54x and 55x unless noted

 

Definition per contract

 

 

Source CODE

 

Object code

 

MCU

 

DSP

Drivers

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tone/Signaling

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packetizer/Network

 

 

 

 

 

 

 

 

Packetizer for all codecs above

 

Not available outside of Telogy standard product.

 

 

 

x

Configurable voice packetization rates

 

Not available outside of Telogy standard product.

 

 

 

x

RTP

 

Not available outside of Telogy standard product.

 

 

 

x

Bundle format, interleave format, header free format

 

Not available outside of Telogy standard product.

 

 

 

x

RTP/UDP/IP Header Compression

 

Not available outside of Telogy standard product.

 

 

 

x

RTCP

 

Not available outside of Telogy standard product.

 

 

 

x

CALEA, Media Forking

 

Not available outside of Telogy standard product.

 

 

 

x

CAS/CCS Signaling support

 

Not available outside of Telogy standard product.

 

 

 

x

Complete AAL2/AAL5 support including CRC on all channels, AAL2 BLES

 

Not available outside of Telogy standard product.

 

 

 

x

Adaptive Jitter Buffer

 

Not available outside of Telogy standard product.

 

 

 

x

Announcement Playout/Server

 

Not available outside of Telogy standard product.

 

 

 

x

Conference Bridging

 

Not available outside of Telogy standard product.

 

 

 

x

Packet Playout unit (lost packet compensation)

 

Not available outside of Telogy standard product.

 

 

 

 

 

 

 

 

 

 

 

 

Page 3


--------------------------------------------------------------------------------




 

Item

 

Availability

 

 

 

 

 

 

54x and 55x unless noted

 

Definition per contract

 

 

Source CODE

 

Object code

 

MCU

 

DSP

Custom Header Generation and stripping

 

Not available outside of Telogy standard product.

 

 

 

x

Supports CPS and SSCS layer functions

 

Not available outside of Telogy standard product.

 

 

 

x

Supports SSSAR and SSTED

 

Not available outside of Telogy standard product.

 

 

 

 

Protocol transcoding between VoIP and VoATM

 

Not available outside of Telogy standard product.

 

x

 

 

VAD and CNG

 

Not available outside of Telogy standard product.

 

x

 

 

Encryption

 

Not available outside of Telogy standard product.

 

x

 

 

Network Channel Switching (support of packet to packet applications)

 

Not available outside of Telogy standard product.

 

x

 

 

Digital Carrier Services, ISDN

 

Not available outside of Telogy standard product.

 

x

 

 

Synch-mode PPP ISDN (HDLC-Framed PPP)

 

Not available outside of Telogy standard product.

 

x

 

 

HDLC Framing Service (V.120)

 

Not available outside of Telogy standard product.

 

x

 

 

V.110

 

Not available outside of Telogy standard product.

 

x

 

 

56k Rate Adaptation

 

Not available outside of Telogy standard product.

 

x

 

 

 

 

Page 4


--------------------------------------------------------------------------------




 

Ditech Communications Corp.

 

February14, 2006

 

Ref #

04-WJJ006-15

 

TERMS and CONDITIONS of SALE

1.0

 

Distribution

 

 

Texas Instruments will establish Licensee as a direct customer for Starter Kit,
Annual Support, Training, Software Indemnification, and Evaluation Kits. All
order entry for TNETV bundled chipsets (Bundled Silicon and Software License
Units) will take place through TI. The Software License Agreement will be
between Licensee and TI under the Telogy Software Agreement, as amended, dated
April 16, 2002.

 

 

 

2.0

 

Payment Terms

 

 

All direct payments to Texas Instruments have payment terms of Net 30 days from
date due. Pricing set forth in this Exhibit A-2 are “not to exceed prices.” Such
“pricing cap” is valid for the Initial Term.

 

 

 

3.0

 

Delivery

 

 

Texas Instruments shall deliver to Licensee any applicable Starter Kits and
Evaluation Kits within 5 days after acceptance of order, FCA Germantown,
Maryland. All taxes and duties are the responsibility of the Licensee.

 

 

 

 

 

Supplier shall notify Ditech Communications if at any time it determines it is
unable to fulfill an order or any of the conditions or requirements of the
order. Such notification shall be oral followed by written confirmation within
seven (7) days of receipt of the order. In the absence of such notification, the
order shall be deemed accepted seven (7) days after the suppliers receipt of the
order.

 

 

 

 

 

Supplier may not deliver product more than two (2) days prior to the agreed upon
delivery date without Ditech Communications prior written authorization.
Supplier agrees to meet the following delivery lead times:

 

 

 

 

 

Forecasted Demand: Two (2) weeks lead time (only if purchased direct or thru
contract manufacturer)

 

 

 

 

 

Upsides to Forecasted Demand: Six (6) weeks lead time for 50% upside of the next
four (4) weeks forecasted demand - if Ditech and contract manufacturer utilize
EDI JIT supplier managed program.

 

 

 

 

 

On a monthly basis, a six month, non-binding, rolling forecast shall be provided
by Ditech Communications or its Contract Manufacturer acting on Ditech’s behalf
for planning purposes only, and not as any commitment of such forecast.

 

 

 

 

 

Supplier’s EDI/JIT liability terms with the contract manufacturer shall be
enforceable by supplier on the contract manufacturer - independent of the terms
between Ditech and the contract manufacturer.

 

 

 

4.0

 

Software Licenses

 

 

Licensee understands and acknowledges that Licensee may not ship Software for
which Licensee has not purchased a License Unit from Texas Instruments as part
of a TNETV bundled chipsets.

 

 

 

 

 

All TNETV bundled chipset products purchased by Ditech include silicon and the
software license royalties for Telogy software. Hence, no additional or separate
software licensing fee is due from Ditech for such products. TNETV bundled
chipset products purchased by Ditech also include Essential Patent
Indemnification (as defined in the License Agreement). Essential Patent
Indemnification is denoted by the use of “I” in the TNETV Part Number.

 

 

 

5.0

 

Annual Software Support

 

 

Annual fees for Software Support apply to Software items identified on the face
hereof.

 

 

 

 

 

Licensee may designate up to four (4) individuals as points of contact with
Customer Support. Completion of an approved Texas Instruments training class is
a prerequisite for each contact. Each contact will have on-line access to
proprietary data of both Licensee and Texas Instruments. As such, Licensee must
notify Texas Instruments in writing within three (3) business days, should a
designated contact need to be removed from the on-line access list.

 

 

 

6.0

 

TNETV Parts

 

 

TNETV Pricing in Item 8 requires that Ditech make a good faith effort to use
TI’s solutions for the Power, Clock and Connectivity products on any new designs
and redesigns of boards using the TNETV Parts. To this end, TI shall provide
full cooperation and engineering assistance during the design and implementation
phases. However, in cases where it is determined by Ditech that it is not
possible to use or it no longer wishes to use TI products, TI requests that they
be given the reasons why TI products were not or are no longer being used and be
given the ability to offer an alternative solution (so long as no adverse impact
to Ditech’s respective project occurs (e.g., in costs, pricing, schedules,
etc.)), w/in 2 weeks of Ditech’s notice to TI of its decision.

 

 

 

 

 

Notwithstanding anything to the contrary herein, the parties understand the
decision to use or continue to use TI products described in the preceding is at
Ditech’s sole discretion.

 

 

 

 

 

Prices of TNETV bundled chipsets shown are valid for the Initial Term.

 

 

Page 5


--------------------------------------------------------------------------------